Status of Claims 
Claims 1-20 are currently pending and have been examined below. This Non-Final communication is the first action on the merits.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/04/2020 has been considered by the Examiner and the submission is in compliance with the provisions of 37 CFR 1.97. 

Specification
The disclosure is objected to because of the following informalities:

a. On line 2 of paragraph 24, “configured to connected” should read “configured to connect”.
b. On line 9 of paragraph 28, “adjacent the exterior” should read “adjacent to the exterior”.
c. On line 9 of paragraph 58, “exterior surface 64A” should be “exterior surface 64B”. The exterior surface of the inner wall 64 has been referred to as “exterior surface 64B” as disclosed multiple times on paragraph 58. 
Appropriate corrections are required.
Above provides non-limiting examples, the applicant(s) must find and correct all issues similar to those discussed above. 

Claim Rejections 
35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 7 and 17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
On lines 3-4 of claim 7 and lines 3-4 of claim 17, the recitation “the lower surface…forms an acute angle” is not supported by the specification. How can the lower surface 110B and the interior surface 112B form an acute angle as a subject matter claimed? Referring to paragraph 43 of the specifications, it is clearly stated that the lower surface (110B) of the body portion and the interior surface (112B) of the end portion of the second inner lip forms an obtuse angle rather than an “acute angle” as mentioned in the claims. Also, referring to modified figure 3 of the drawings below, it is clearly shown that the angle formed between the lower surface (110B) of the body portion and the interior surface (112B) of the end portion is greater than 90° (obtuse angle).

    PNG
    media_image1.png
    872
    1084
    media_image1.png
    Greyscale


35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


	
Claims 1-10 and 12-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1
On line 3, the phrase “, retainer portion” appears to provide a lack of proper antecedent basis, is this referring back to the already introduced “a U-shaped retainer portion” or is it introducing a second retainer portion as seemingly claimed?  Normally this would be interpreted as an additional retainer portion since it lacks proper antecedence, but this interpretation is unclear via the disclosure which makes it seem as though the applicant may have intended to recite --the retainer portion--.  This also draws confusion to later recitations of “the retainer portion” such as recited in line 5, for example, is “the retainer portion” in line 5 referring to the introduced ‘a U-shaped retainer portion’ or the introduced --‘, retainer portion’--.  If the applicant intends to recite --, the retainer portion--, please amend it to this to provide the proper antecedence or amend to what is intended [such as --a second retainer portion-- as one non-limiting example] to appropriately clarify the scope of the claim.

Claim 2
	Recitations such as “an inner wall, an outer wall…positioned on an exterior surface of the inner wall” on lines 1-3 of claim 2 render the claims indefinite because it is unclear what the applicant is referring to as positioned on an exterior surface. How can an inner wall and outer wall be positioned on an exterior surface of the inner wall? Is the applicant only referring to the outwardly extending projection? If so, please clarify.  

Claim 12
	Recitations such as “an inner wall, an outer wall…positioned on an exterior surface of the inner wall” on lines 2-3 of claim 12 render the claims indefinite because it is unclear what the applicant is referring to as positioned on an exterior surface. How can an inner wall and outer wall be positioned on an exterior surface of the inner wall? Is the applicant only referring to the outwardly extending projection? If so, please clarify.

Claim 13
	Recitations such as “an inner wall, an opposite outer wall” on lines 1-2 of claim 13 renders the claim indefinite because applicant has already established an inner wall and outer wall of the retainer portion as set forth on line 2 of claim 12. Is this a new/different inner and outer wall?
	Recitations such as “the inner wall” on line 3 of claim 13 and line 5 of claim 13 renders the claim indefinite because it is unclear if applicant is referring to the “inner wall” of claim 13 or claim 12. Please refer to the argument above.
	All claims depending from a rejected claim are rejected for including the clarity issues of the claim from which it depends. 
Above provides non-limiting examples, the applicant(s) must find and correct all issues similar to those discussed above.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7, 9-11 and 14-17, 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Watanabe (U.S. Patent Application Publication No. 20040137197 A1)

Claim 1 
Watanabe discloses: A weather strip 36 for [intended use] providing a seal between a door (12; figure 6) and a vehicle component (96; figure 6), the weather strip comprising:  
a U-shaped retainer portion 38 defining a retainer cavity, as shown on figure 5, retainer portion having a first inner lip 72 and a second inner lip 74 that extend into the retainer cavity, the first inner lip having a thickness that is less than a thickness of the second inner lip (labeled below; Modified Figure A; it should be noted that, under broadest reasonable interpretation, the thickness of the first inner lip is at any point between the upper and lower surfaces), the second inner lip having a body portion 88 extending outwardly from the retainer portion, a planar end portion 90 extending from the body portion, and a groove formed in a lower surface of the body portion (labeled below; Modified Figure A). 

Claim 2
	Watanabe discloses the weather strip 36 according to claim 1, wherein the retainer portion 38 includes an inner wall 56, an outer wall 42, and an outwardly extending projection 48 (56, 42, 48; figure 5) positioned on an exterior surface of the inner wall (figure 5; it should be noted that, since claim 2 is due to a clarification, the Examiner is interpreting the limitation “positioned…the inner wall” only affects the “outwardly extending projection”. Please see the 112b issue on claim 2).

Claim 3
	Watanabe discloses the weather strip 36 according to claim 2, wherein the outwardly extending
projection 48 is positioned on the inner wall between the first inner lip and the second inner lip (labeled below; Modified Figure B).
	
Claim 4
	Watanabe discloses the weather strip 36 according to claim 1, wherein the retainer portion 38 includes an inner wall 56, an opposite outer wall 42, and a base wall 44 (56, 42, 44; figure 5), the inner wall and the outer wall extends outwardly from the base wall to define the retainer cavity (figure 5), the inner wall includes an interior surface and an opposite exterior surface (labeled below; Modified Figure C), the outer wall includes an interior surface and an opposite exterior surface (labeled below; Modified Figure C), the interior surface of the inner wall faces the interior surface of the outer wall (labeled below; Modified Figure C), the first inner lip 72 and the second inner lip 74 extend from the interior surface of the inner wall (figure 6).

Claim 5
	Watanabe discloses the weather strip 36 according to claim 4, wherein the groove is formed at a junction of the lower surface of the body portion 88 of the second inner lip 74 and the interior surface of the inner wall 56 (the groove formed at the junction of the body portion and second inner lip is not explicitly stated but it is shown on Modified Figure A below).

Claim 6 
	Watanabe discloses the weather strip 36 according to claim 5, wherein the second inner lip 74 is positioned closer to the base wall 44 than the first inner lip 72 (figure 5).

Claim 7
	Watanabe discloses the weather strip 36 according to claim 6, wherein the body portion 88 of the second inner lip 74 includes an upper surface (labeled below; Modified Figure D) opposite the lower surface (labeled below; Modified Figure D; the tapered part of the lower surface of the body portion 88), the end portion 90 of the second inner lip includes an exterior surface and an opposite interior surface (both labeled below; Modified Figure D), the lower surface of the body portion and the interior surface of the end portion forms an acute angle (labeled below; Modified Figure D; it should be noted that the limitation “forms an acute angle” is being examined as exactly as what is stated in the claim limitations despite the 112a rejection above).

Claim 9
	Watanabe discloses the weather strip 36 according to claim 1, wherein a flange 20 of the vehicle component 96 is configured to be inserted within the retainer cavity of the retainer portion 38 such that a junction between the body portion 88 of the second inner lip 74 and the end portion 90 of the second inner lip contacts the flange (labeled below; Modified Figure E).  
Note that claim 1 doesn’t positively recite the structure of the door or vehicle component due to the “for” clause in line 1 and that claim 9 appears to merely further narrow structure [flange and vehicle component] not positively recited from claim 1 such that this claim 9 is being interpreted such that neither the flange or the vehicle component are positively required and that this recitation is merely narrowing the intended or functional use language created by the “for” clause in line 1 of claim 1.  If the applicant intends for claim 9 to require the flange or vehicle component, it should be amended to clearly reflect this such as --The weather strip according to claim 1 in combination with the vehicle component, wherein a flange--. 

Claim 10
	Watanabe discloses the weather strip 36 according to claim 9, wherein upon movement of the flange 20 of the vehicle component 96 in a removal direction, the second inner lip 74 bends such that an exterior surface of the planar end portion 90 contacts the flange (Par. 65; The movement of the flange in the removal direction, will inherently lead to the bending of the end portion, such that the exterior of the end portion contacts the flange, to prevent the flange from getting pulled).

Claim 11
	Watanabe discloses a vehicle (figure 1) comprising:
	a vehicle body (96);
	a door 12; and 
	a weather strip 36 configured to provide a seal between the door 12 and the vehicle body 96, as set forth on par. 37, the weather strip 36 includes a U-shaped retainer portion 38 defining a retainer cavity, as shown on figure 5, the retainer portion having a first inner lip 72 and a second inner lip 74 that extend into the retainer cavity, the first inner lip having a thickness that is less than a thickness of the second inner lip (labeled below; Modified Figure A; it should be noted that, under broadest reasonable interpretation, the thickness of the first inner lip is at any point between the upper and lower surfaces), the second inner lip having a body portion 88 extending outwardly from the retainer portion, a planar end portion 90 extending from the body portion, and a groove formed in a lower surface of the body portion (labeled below; Modified Figure A).

Claim 14
	Watanabe discloses the vehicle according to claim 11, wherein the retainer portion 38 includes an inner wall 56, an opposite outer wall 42, and a base wall 44 (56, 42, 44; figure 5), the inner wall and the outer wall extends outwardly from the base wall to define the retainer cavity (figure 6), the inner wall includes an interior surface and an opposite exterior surface (labeled below; Modified Figure C), the outer wall includes an interior surface and an opposite exterior surface (labeled below; Modified Figure C), the interior surface of the inner wall faces the interior surface of the outer wall (labeled below; Modified Figure C), the first inner lip 72 and the second inner lip 74 extend from the interior surface of the inner wall (figure 6).

Claim 15
	Watanabe discloses the vehicle according to claim 14, wherein the groove is formed at a junction of the lower surface of the body portion 88 of the second inner lip 74 and the interior surface of the inner wall 56 (the groove formed at the junction of the body portion and second inner lip is not explicitly stated but it is shown on Modified Figure A below).

Claim 16
	Watanabe discloses the vehicle according to claim 15, wherein the second inner lip 74 is positioned closer to the base wall 44 than the first inner lip 72 (figure 5).

Claim 17
	Watanabe discloses the vehicle according to claim 16, wherein the body portion 88 of the second inner lip 74 includes an upper surface (labeled below; Modified Figure D) opposite the lower surface (labeled below; Modified Figure D; the tapered part of the lower surface of the body portion 88), the end portion 90 of the second inner lip includes an exterior surface and an opposite interior surface (both labeled below; Modified Figure D), the lower surface of the body portion and the interior surface of the end portion forms an acute angle (labeled below; Modified Figure D; it should be noted that the limitation “forms an acute angle” is being examined as exactly as what is stated in the claim limitations despite the 112a rejection above).

Claim 19
	Watanabe discloses the vehicle according to claim 11, wherein a flange 20 of the vehicle body 96 is configured to be inserted within the retainer cavity of the retainer portion 38 such that a junction between the body portion 88 of the second inner lip 74 and the end portion 90 of the second inner lip contacts the flange (labeled below; Modified Figure E).

Claim 20
	Watanabe discloses the vehicle according to claim 19, wherein upon movement of the flange 20 of the vehicle body 96 in a removal direction, the second inner lip 74 bends such that an exterior surface of the planar end portion 90 contacts the flange (Par. 65; The movement of the flange in the removal direction, will inherently lead to the bending of the end portion, such that the exterior of the end portion contacts the flange, to prevent the flange from getting pulled).


    PNG
    media_image2.png
    197
    373
    media_image2.png
    Greyscale

Modified Figure A

    PNG
    media_image3.png
    482
    818
    media_image3.png
    Greyscale

Modified Figure B


    PNG
    media_image4.png
    651
    795
    media_image4.png
    Greyscale
Modified Figure C


    PNG
    media_image5.png
    309
    414
    media_image5.png
    Greyscale

Modified Figure D


    PNG
    media_image6.png
    203
    451
    media_image6.png
    Greyscale

Modified Figure E


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe (U.S. Patent Application Publication No. 2004/0137197 A1) in view of Takahashi et al. (U.S. Patent No. 10150356 B2)

Claim 12
	Watanabe discloses the vehicle according to claim 11, as set forth on the anticipation rejection above, further comprising a vehicle body component 96,
	wherein the retainer portion includes an inner wall 56, an outer wall 42, and an outwardly extending projection 70 (56, 42, 70; Watanabe figure 5) positioned on an exterior surface of the inner wall (figure 5; it should be noted that, since claim 12 is due to a clarification, the Examiner is interpreting the limitation “positioned…the inner wall” only affects the “outwardly extending projection”. Please see the 112b issue on claim 12).
	Watanabe does teach a vehicle body component 96 and a projection 70 (both shown on Watanabe figure 5), but fails to teach the projection is configured to contact the vehicle body component to inhibit the weather strip from detaching from the vehicle body.
However, Takahashi discloses a projection (108; Takahashi figure 5) is configured to contact the vehicle body component (106; Takahashi figure 5) to inhibit the weather strip 90 from detaching from the vehicle body 92 (col. 7, lines 32-40).
It would have been obvious to one of ordinary skill in the art, before the effective filling date of the claimed invention, to modify the projection of Watanabe with the projection of Takahashi to allow the projection to contact the vehicle body component to inhibit the weather strip from detaching from the vehicle body. 

Claim 13
	Watanabe, as modified above, discloses the vehicle according to claim 12, wherein the retainer portion 38 includes an inner wall 56, an opposite outer wall 42, and a base wall 44 (56, 42, 44; figure 5), the inner wall and the outer wall extends outwardly from the base wall to define the retainer cavity (figure 5), the inner wall includes an interior surface and an opposite exterior surface (labeled above; Modified Figure C), the first inner lip 72 and the second inner lip 74 extend from the interior surface of the inner wall (figure 6) and the projection 70 extends from the exterior surface of the inner wall (figure 5).

Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe (U.S. Patent Application Publication No. 2004/0137197 A1).

Claims 8 and 18
	Watanabe discloses the weather strip according to claim 1 and the vehicle according to claim 11, respectively, as set forth on the anticipation rejection above.
	wherein the thickness of the first inner lip 72 is between an upper surface and an opposite lower surface of the first inner lip (labeled above; Modified Figure A; it should be noted that, under broadest reasonable interpretation, the thickness of the first inner lip is at any point between the upper and lower surfaces) and the thickness of the second inner lip 74 extends between the lower surface of the body portion of the second inner lip and an opposite upper surface of the body portion of the second inner lip (labeled above; Modified Figure A).
Although it appears that Watanabe teaches the thickness of the first inner lip is less than half of the thickness of the second inner lip, the examiner is not perfectly clear of the exact relative dimensions shown on the drawings, therefore the Examiner directs attention to the fact that the court has held "It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions” In re Williams, 36 F.2d 436, 438 (CCPA 1929).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filling date of the claimed invention, to have changed the form, proportions, or degree of Watanabe so that the thickness of the first inner lip is less than half of the thickness of the second inner lip in order to adjust flexibility or clamping force of the first and second inner lips to the flange (this merely being one non-limiting reason).

    PNG
    media_image7.png
    651
    795
    media_image7.png
    Greyscale

Modified Figure F


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK B PONCIANO whose telephone number is (571)272-9910. The examiner can normally be reached M-F 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on (571) 270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK B. PONCIANO/Examiner, Art Unit 3634                                                                                                                                                                                                                                                                
/DANIEL P CAHN/Supervisory Patent Examiner, Art Unit 3634